Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jon Shackelford on 10/27/2021.
The application has been amended as follows: 
Claim 5, line 2 “one said jam cleat” is amended to “the one said jam cleat”. 
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:

    PNG
    media_image1.png
    437
    508
    media_image1.png
    Greyscale
In Figure 6, the height of the flap is changed to be labeled with “Hf” rather than “Wf”.  The change to be made is shown below. 
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art is U.S. Patent No. 2015/0257463 to Trimble. Trimble teaches a securing pocket (Fig. 1 and 3, 120) for managing a loose portion of a medical tube while an implanted portion of the medical tube remains attached to the patient's body, said securing pocket comprising: a receptacle formed between a flexible front panel (Fig. 1 and 3, element 122) and a flexible rear panel (element 102; Par. 0034 discloses the sides of flexible front panel 122 are secured to the apron 102, thus the apron forms the back panel) said receptacle having left and right and top and bottom edges, said front and rear panels being joined together along said left and right and bottom edges while said top edge (128) remains unbounded to access an interior region of said receptacle, a flap (130) extending from said rear panel adjacent said top edge of said receptacle, a portion of said flap adjacent said top edge of said receptacle comprising a hinge (130 is hinged at the attachment to the apron).  Trimble is silent regarding a jam cleat disposed along at least one of said left and right edges adjacent said top edge of said receptacle, said jam cleat forming a breach in said receptacle configured to receive a tethered section of the medical tube and apply a progressive wedge force on the medical tube in response to a tensile force along the medical tube. The feature cannot be found in or rendered obvious over the prior art in combination with the other claimed features. 
Regarding Claims 13 and 20, the closest prior art is U.S. Patent No. 2015/0257463 to Trimble. Trimble teaches each of the limitations as discussed above regarding claim 1, but Trimble is silent regarding a jam cleat disposed along at least one of said left and right edges adjacent said top edge of said receptacle, said jam cleat forming a breach in said receptacle configured to receive a tethered . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No 6,681,404 to Adler teaches a securing pocket with a receptacle formed between a flexible front and rear panel and a flap extending from the rear panel.  Adler is silent regarding a jam cleat.  
U.S. Patent App. Pub. 2009/0205991 to Lill teaches a securing pocket with a receptacle for medical tubing with guide loops (130, 132) disposed along left and right edges.  The guide loops may apply a force to the medical tubing in order to guide or halt its movement, but the loops do not meet the limitations of “jam cleats forming a breach in said receptacle configured to…apply a progressive wedge force on the medical tube in response to a tensile force along the medical tube”.
U.S. D636,075 to Yacoub teaches a securing pocket for an ostomy bag with a wedge disposed on the left or right edge adjacent the top edge of the receptacle (Fig. 3).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783